DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 03/03/2021, which has been entered and made of record.  Claims 12, 28, 42 have been amended.  Claims 14, 16 and 45 have been cancelled.  No claim has been added.  Claims 12-13, 15, 17-23, 28-33, 42-44, 46-50 are pending in the application. 

Response to Arguments

Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered but they are not persuasive. 
Applicant submits “The cited portions of Saddi describe an evaluation of segmentation scores with respect to an easy and a hard level of difficulty. However, the cited portions of Saddi do not teach or suggest that images are "ordered" based on the segmentation scores. The cited portions of Saddi are silent with regards to "the plurality 
The examiner disagrees with Applicant’s premises and conclusion. Refer to Fig. 4 and ¶0054 of Saddi, it discloses “FIG. 4 shows the results of three different segmentations. Referring now to the figure, the top row depicts, from left to right, a sagittal, coronal and transversal slice from a relatively easy case, the middle row depicts the corresponding slices for an average case, and the bottom row depicts the corresponding slices for a relatively difficult case. The outline of the reference standard segmentation for selected figures is indicated by reference number 41, and the outline of the segmentation of a method according to an embodiment of the invention for the selected figures is indicated by reference number 42.”  The top-down order of Fig.4 is from easy case to difficult case. Thus Fig 4 shows “the plurality of relevant 2D views are ordered in the 2D tapestry image”. Saddi in addition discloses the easy or hard cases are determined based on the total scores in paragraph 0055 and Fig.3. Therefore, when combining, Saddi teaches "the plurality of relevant 2D views are ordered in the 2D tapestry image based on the scores".



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 15, 17, 28-30, 42-43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Licato et al. (US Pub 2007/0064982 A1) in view of Saddi et al. (US Pub 2009/0052756 A1) and Boskovitz et al. (US Patent 8,682,142 B1).

As to claim 12, Licato discloses a method for automatically visualizing 3D medical image data to provide accelerated reading of the 3D medical image data (¶0002, “Visualization of anatomical data acquired by imaging devices generating 3D datasets is typically handled by volume rendering the intensity and/or density values”), comprising:
(¶0002, “three-dimensional (3D) visualization of the volumetric data; these include advanced lung analysis, advanced vessel analysis, cardiac, CT colonography”) comprising a set of 2D views of at least one target anatomical object (Fig. 1,¶0018, ¶0022, “if the image in one of the views 102, 104, 106, 108 and 110 were orientated into a different position, a subset of the images in the remaining views may be moved commensurately with the image in the one view. The synchronized display includes more than one of the image views 102, 104, 106, 108 and 110 of the review viewport 10”)3; 
selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on substructures detected in the set of 2D views (¶0007, “selecting the image data to be reviewed and analyzed and displaying the image data in a review viewport configured for displaying a plurality of image views in a review mode. A nodule is marked in the review viewport. The method further includes analyzing the image data for the marked nodule and display analysis results in an analysis viewport configured for displaying a plurality of image views in an analysis mode. The review viewport and the analysis viewport are simultaneously displayed for related image data.”¶0022, ¶0024, “allow marking or selection of the nodule 40. The selecting of the nodule 40 may be performed by the image display system 100 or by the user” ¶0025, “the image display system 100 may include a tool, such a digital contrast agent (DCA), for identifying the nodule 40.” The DCA may also be configured to allow selection of a size of the DCA to further provide customization of the image display system 100 review and analysis functions.” ¶0026-29, ¶0030, “magnified view. In exemplary embodiments, the views 202, 204, 206 and 208 may also include a region or other anatomical features immediately surrounding the nodule 40. In yet other exemplary embodiments, the analysis viewport 20 may be configured to display a subset of the multiple nodules 40 that may be displayed in the review viewport 10, as discussed above” ¶0033-0034, ¶0056-0058). 
automatically generating a 2D tapestry image that visualizes a combination of the plurality of relevant 2D views of the at least one target anatomical object (¶0006, “The analysis viewport displays in an analysis mode, a plurality of image views of the image data.” Fig. 1,¶0018, ¶0022, “if the image in one of the views 102, 104, 106, 108 and 110 were orientated into a different position, a subset of the images in the remaining views may be moved commensurately with the image in the one view. The synchronized display includes more than one of the image views 102, 104, 106, 108 and 110 of the review viewport 10”); and 
displaying the 2D tapestry image (Fig.1, ¶0018).
Saddi also teaches selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume (Saddi, ¶0006, “automatically segmenting a liver in digital medical images, including providing a 3-dimensional (3D) digital image I to be segmented” Fig. 4, ¶0054, “FIG. 4 shows the results of three different segmentations. Referring now to the figure, the top row depicts, from left to right, a sagittal, coronal and transversal slice from a relatively easy case, the middle row depicts the corresponding slices for an average case, and the bottom row depicts the corresponding slices for a relatively difficult case. The outline of the reference standard segmentation for selected figures is indicated by reference number 41, and the outline of the segmentation of a method according to an embodiment of the invention for the selected figures is indicated by reference number 42.”).
Saddi teaches wherein the plurality of relevant 2D views are ordered in the 2D tapestry image based on the scores (Saddi, ¶0019-0021, “segmentation comparison scores for every image” ¶0054-0055. ¶0054, “FIG. 4 shows the results of three different segmentations. Referring now to the figure, the top row depicts, from left to right, a sagittal, coronal and transversal slice from a relatively easy case, the middle row depicts the corresponding slices for an average case, and the bottom row depicts the corresponding slices for a relatively difficult case.”. The top-down order of Fig.4 is from easy case to difficult case. Thus Fig 4 shows “the plurality of relevant 2D views are ordered in the 2D tapestry image” because the top-down order displaying of image. Saddi in addition discloses the easy or hard cases are determined based on the total scores in paragraph 0055 and Fig.3. Therefore, when combining, Saddi teaches "the plurality of relevant 2D views are ordered in the 2D tapestry image based on the scores".).
Licato and Saddi are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date of the claimed invention to have modified Licato with the features of “selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on substructures detected in the set of 2D views” as Saddi, abstract).
The combination of Licato and Saddi does not explicitly teach “based on a score for each respective 2D view in the set of 2D views, each score calculated based on an amount of substructures detected in the respective 2D view”.
Boskovitz teaches “based on a score for each respective 2D view in the set of 2D views, each score calculated based on an amount of substructures detected in the respective 2D view” (Boskovitz, Col 1, lines 45-67, “select a proper (non-trivial) subset to display, or conversely, a proper subset to remove. The filter may assign one or more scores, ratings or measures to each frame based on a plurality of pre-defined criteria.” Col 9, lines 33-44, “a rating or score such as a tissue coverage score (TCS) or visible tissue score (e.g., indicating the amount or percentage of visible tissue in a frame) or a pathology score (e.g., indicating a polyp detection) may be positive”).
Licato, Saddi and Boskovitz are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date of the claimed invention to have modified Licato with the features of “based on a score for each respective 2D view in the set of 2D views, each score calculated based on an amount of substructures detected in the respective 2D view” as taught by Boskovitz. The suggestion/motivation would have been in order to automatically segmenting a liver in digital medical images (Saddi, abstract) and automatically editing an image (Boskovitz, Col 1, lines 15-20)

As to claim 13, claim 12 is incorporated and the combination of Licato, Saddi and Boskovitz teaches segmenting the at least one target anatomical object in the 3D medical volume (Saddi, ¶0006, “automatically segmenting a liver in digital medical images, including providing a 3-dimensional (3D) digital image I to be segmented”); 
generating the set of 2D views of the at least one target anatomical object by cropping regions of interest of the at least one segmented target anatomical object in a plurality of 2D slices of the 3D medical volume (Saddi, Fig. 4, ¶0054, “FIG. 4 shows the results of three different segmentations. Referring now to the figure, the top row depicts, from left to right, a sagittal, coronal and transversal slice from a relatively easy case, the middle row depicts the corresponding slices for an average case, and the bottom row depicts the corresponding slices for a relatively difficult case. The outline of the reference standard segmentation for selected figures is indicated by reference number 41, and the outline of the segmentation of a method according to an embodiment of the invention for the selected figures is indicated by reference number 42”); and 
selecting the plurality of relevant 2D views from the set of 2D views of the at least one target anatomical object (Licato, ¶0007, “selecting the image data to be reviewed and analyzed” ¶0022, “if the image in one of the views 102, 104, 106, 108 and 110 were orientated into a different position, a subset of the images in the remaining views may be moved commensurately with the image in the one view. The synchronized display includes more than one of the image views 102, 104, 106, 108 and 110 of the review viewport 10”).

As to claim 15, claim 13 is incorporated and the combination of Licato, Saddi and Boskovitz teaches detecting the substructures in each 2D view in the set of 2D views of the at least one target anatomical object (Licato, ¶0024-0025); 
calculating the score for each 2D view in the set of 2D views of the at least one target anatomical object based on an amount of the substructures detected; and selecting the plurality of relevant 2D views by selecting a number of 2D views having highest scores from the set of 2D views of the at least one target anatomical object (Boskovitz, Col 1, lines 45-67, “select a proper (non-trivial) subset to display, or conversely, a proper subset to remove. The filter may assign one or more scores, ratings or measures to each frame based on a plurality of pre-defined criteria.” Col 9, lines 33-44, “a rating or score such as a tissue coverage score (TCS) or visible tissue score (e.g., indicating the amount or percentage of visible tissue in a frame) or a pathology score (e.g., indicating a polyp detection) may be positive” Col 20, lines 30-33, “selecting the highest quality image from each group of images (e.g., the image having the highest TCS score 612 or lowest noise score).” Col 23, lines 4-8, “select the frames with the highest tissue coverage score.”).

As to claim 17, claim 13 is incorporated and the combination of Licato, Saddi and Boskovitz teaches the target anatomical structure is the liver (Saddi, abstract, “segmenting a liver”).

As to claim 28, the combination of Licato, Saddi and Boskovitz teaches an apparatus for automatically visualizing 3D medical image data to provide accelerated reading of the 3D medical image data, comprising: means for receiving a 3D medical volume comprising a set of 2D views of at least one target anatomical object; means for selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on a score for each respective 2D view in the set of 2D views, each score calculated based on an amount of substructures detected in the respective 2D view; means for automatically generating a 2D tapestry image that visualizes a combination of the plurality of relevant 2D views of the at least one target anatomical object, wherein the plurality of relevant 2D views are ordered in the 2D tapestry image based on the scores; and means for displaying the 2D tapestry image. (See claim 12 for detailed analysis.).

As to claim 29, claim 28 is incorporated and the combination of Licato, Saddi and Boskovitz the means for selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on (See claim 13 for detailed analysis.).

As to claim 30, claim 29 is incorporated and the combination of Licato and Saddi teaches the target anatomical object includes a the liver (See claim 17 for detailed analysis.).

As to claim 42, the combination of Licato, Saddi and Boskovitz teaches a non-transitory computer readable medium storing computer program instructions for automatically visualizing 3D medical image data to provide accelerated reading of the 3D medical image data, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving a 3D medical volume comprising a set of 2D views of at least one target anatomical object; selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on a score for each respective 2D view in the set of 2D views, each score calculated based on an amount of substructures detected in (See claim 12 for detailed analysis.).

As to claim 43, claim 42 is incorporated and the combination of Licato, Saddi and Boskovitz teaches selecting a plurality of relevant 2D views of the at least one target anatomical object from the set of 2D views of the 3D medical volume based on substructures detected in the set of 2D views comprises: segmenting the at least one target anatomical object in the 3D medical volume; generating the set of 2D views of the at least one target anatomical object by cropping regions of interest of the at least one segmented target anatomical object in a plurality of 2D slices of the 3D medical volume; and selecting the plurality of relevant 2D views from the set of 2D views of the at least one target anatomical object (See claim 13 for detailed analysis.).

As to claim 44, claim 43 is incorporated and the combination of Licato, Saddi and Boskovitz teaches detecting the substructures in each 2D view in the set of 2D views of the at least one target anatomical object; calculating a score for each 2D view in the set of 2D views of the at least one target anatomical object based on an amount of the (See claim 15 for detailed analysis.).

As to claim 46, claim 43 is incorporated and the combination of Licato, Saddi and Boskovitz teaches the target anatomical object includes a liver (See claim 17 for detailed analysis.).

Claims 18, 19, 31, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Licato et al. (US Pub 2007/0064982 A1) in view of Saddi et al. (US Pub 2009/0052756 A1), Boskovitz et al. (US Patent 8,682,142 B1) and Zheng et al. (US Pub 2013/0216110 A1)

As to claim 18, claim 17 is incorporated and the combination of Licato, Saddi and Boskovitz does not teach detecting vessels in each 2D view in the set of 2D views of the liver using a trained vesselness classifier; calculating a vesselness score for each 2D view in the set of 2D views of the liver based on vesselness probabilities of pixels in each 2D view calculated by the trained vesselness classifier; and selecting the plurality of relevant 2D views by selecting a number of 2D views having highest vesselness scores from the set of 2D views of the liver.
Saddi teaches liver and Zheng, ¶0035, detecting vessel.); 
calculating a vesselness score for each 2D view in the set of 2D views of the liver based on vesselness probabilities of pixels in each 2D view calculated by the trained vesselness classifier (Zheng, ¶0035, “assigns a high score to voxels inside the artery and a low score to those outside.” “the detection score can be treated as a vesselness measurement in the computation of the shortest path.”); and 
selecting the plurality of relevant 2D views by selecting a number of 2D views having highest vesselness scores from the set of 2D views of the liver (Zheng, ¶0028, “Object localization (or detection) is required for an automatic segmentation system and discriminative learning approaches have been proven to be efficient and robust for solving many 2D object detection problems.” “Each hypothesis is tested by a trained classifier to get a detection score. The hypothesis with the highest score is taken as the final detection result.” ¶0031, “The final detected bifurcation can be determined as the average of a top number (e.g., 20) of detected position candidates, which have the largest classification scores. Images (c) and (d) of FIG. 5 each show a detected LM artery bifurcation 506.” ¶0035-¶0036, “FIG. 7 shows probability maps 702, 704, 706, and 708 visualizing voxel classification scores using a trained vesselness classifier. In images 702, 704, 706, and 708, the voxel classification score is thresholded for visualization purposes.” ¶0039.).
Licato, Saddi, Boskovitz and Zheng are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date of the claimed invention to have modified Licato with the features of “detecting vessels in each 2D view in the set of 2D views of the liver using a trained vesselness classifier; calculating a vesselness score for each 2D view in the set of 2D views of the liver based on vesselness probabilities of pixels in each 2D view calculated by the trained vesselness classifier; and selecting the plurality of relevant 2D views by selecting a number of 2D views having highest vesselness scores from the set of 2D views of the liver” as taught by Zheng. The suggestion/motivation would have been in order to automatically segmenting a liver in digital medical images (Saddi, abstract) and object localization (or detection) is required for an automatic segmentation system and discriminative learning approaches have been proven to be efficient and robust for solving many 2D object detection problems (Zheng, ¶0028).

As to claim 19, claim 12 is incorporated and the combination of Licato, Saddi and Boskovitz does not explicitly teach detecting a plurality of target anatomical objects in the 3D medical volume; and extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the 3D medical volume.
(Zheng, abstract, “Heart chambers are segmented in a 3D volume”. ¶0028, “Object localization (or detection) is required for an automatic segmentation system and discriminative learning approaches have been proven to be efficient and robust for solving many 2D object detection problems.” ¶0030, “a patient contains two (and only two) coronary ostia and the left/right ostium is located on the left/right cusp of the aortic root”); and
 extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the 3D medical volume (Zheng, ¶0024, “After extracting the consistent part of all major coronary arteries (LM, LAD, LCX, and RCA) from a set of training volumes, the extracted partial coronary artery models can be added to four-chamber heart model extracted from the training volumes.” ¶0032, “the coronary artery centerlines are initialized based on the segmented heart chambers and the detected coronary landmarks. Since the partial coronary artery models are embedded in the mean heart chamber model, the segmented heart chambers can be used to predict the initial position of the coronary arteries.” ¶0041, “coronary artery centerline extraction results.”).
Licato, Saddi, Boskovitz and Zheng are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date of the claimed invention to have modified Licato with the features of “detecting a plurality of target anatomical objects in the 3D medical volume; and extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the Saddi, abstract) and object localization (or detection) is required for an automatic segmentation system and discriminative learning approaches have been proven to be efficient and robust for solving many 2D object detection problems (Zheng, ¶0028).

As to claim 31, claim 28 is incorporated and the combination of Licato, Saddi, Zheng teaches the means for detecting a plurality of relevant 2D views of at least one target anatomical object in the 3D medical volume comprises: means for detecting a plurality of target anatomical objects in the 3D medical volume; and means for extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the 3D medical volume (See claim 19 for detailed analysis.).

As to claim 47, claim 46 is incorporated and the combination of Licato, Saddi, Zheng teaches detecting vessels in each 2D view in the set of 2D views of the liver using a trained vesselness classifier; calculating a vesselness score for each 2D view in the set of 2D views of the liver based on vesselness probabilities of pixels in each 2D view calculated by the trained vesselness classifier; and selecting the plurality of relevant 2D views by selecting a number of 2D views having highest vesselness scores from the set of 2D views of the liver (See claim 18 for detailed analysis.).

As to claim 48, claim 42 is incorporated and the combination of Licato, Saddi, Zheng teaches detecting a plurality of relevant 2D views of at least one target anatomical object in the 3D medical volume comprises: detecting a plurality of target anatomical objects in the 3D medical volume; and extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the 3D medical volume (See claim 19 for detailed analysis.).

Claims 20-21, 32, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Licato et al. (US Pub 2007/0064982 A1) in view of Saddi et al. (US Pub 2009/0052756 A1), Boskovitz et al. (US Patent 8,682,142 B1), Zheng et al. (US Pub 2013/0216110 A1) and Jolly et al. (US Pub 2009/0097727 A1).

As to claim 20, claim 19 is incorporated and the combination of Licato, Saddi, Boskovitz and Zheng does not teach detecting a plurality of liver lesions in the 3D medical volume.
Jolly teaches detecting a plurality of liver lesions in the 3D medical volume (Jolly, ¶0039, “the focus primarily will be on liver lesions (tumors and metastases) and lymph nodes.”).
Licato, Saddi, Zheng and Jolly are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date (Jolly, ¶0003)

As to claim 21, claim 20 is incorporated and the combination of Licato, Saddi, Boskovitz, Zheng and Jolly teaches extracting at least one relevant 2D view of each of the plurality of target anatomical objects detected in the 3D medical volume comprises: extracting an axial view of each of the plurality of liver lesions detected in the 3D medical volume (Jolly, ¶0004, “measures a tumor in two dimensions by its maximum diameter in an axial image multiplied by its largest perpendicular diameter in the same image.” ¶0040, “the lesion is segmented on the 2D plane on which the user interacted, as well as on other 2D planes orthogonal to it. After each 2D segmentation, the gray level distribution for the lesion and the background are updated.”).

As to claim 32, claim 31 is incorporated and the combination of Licato, Saddi, Boskovitz, Zheng and Jolly teaches the means for detecting a plurality of target anatomical objects in the 3D medical volume comprises: means for detecting a plurality of liver lesions in the 3D medical volume (See claim 20 for detailed analysis.).

As to claim 49, claim 48 is incorporated and the combination of Licato, Saddi, Boskovitz, Zheng and Jolly teaches detecting a plurality of target anatomical objects in the 3D medical volume comprises: detecting a plurality of liver lesions in the 3D medical volume (See claim 20 for detailed analysis.).

Claims 22-23, 33, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Licato et al. (US Pub 2007/0064982 A1) in view of Saddi et al. (US Pub 2009/0052756 A1), Boskovitz et al. (US Patent 8,682,142 B1) and Redel et al. (US Pub 2008/0095423 A1).

As to claim 22, claim 12 is incorporated and the combination of Licato, Saddi, Boskovitz does not teach storing a geometrical relationship between each pixel in the 2D tapestry image and a corresponding originating voxel in the 3D medical volume.
Redel teaches storing a geometrical relationship between each pixel in the 2D tapestry image and a corresponding originating voxel in the 3D medical volume (Redel, abstract, “Data of an examination object comprises a volume-data record and a plurality of two-dimensional projection images. The volume-data record includes voxels where each voxel is assigned to a location in three-dimensional space. Each projection image includes pixels where each pixel is assigned to a location in a two-dimensional-projection plane and has a value. Each pixel is assigned a projection volume, this being specified in that it is mapped by the radioscopy onto the pixel to which it is assigned. A sub-volume of the volume-data record is selected. The projection images are registered in relation to the volume-data record. A functional parameter of the examination object is specified for the pixels of the projection images, depending on their values. For each pixel, when specifying the functional parameter, consideration is given to the locations and/or the number of those voxels which are positioned both within the sub-volume and within the projection volume.” ¶0052-0053.).
Licato, Saddi, Boskovitz and Redel are considered to be analogous art because all pertain to medical imaging. It would have been obvious before the effective filing date of the claimed invention to have modified Licato with the features of “storing a geometrical relationship between each pixel in the 2D tapestry image and a corresponding originating voxel in the 3D medical volume.” as taught by Redel. The suggestion/motivation would have been in order to normalize the projection images in terms of pixels, such that comparable quantitative analyses are possible following the normalization, said analyses being similar to those already known for 3D data records (Redel, ¶0011).

As to claim 23, claim 22 is incorporated and the combination of Licato, Saddi, Boskovitz, and Redel teaches displaying the 3D medical volume (Redel, Fig.3); receiving a user selection of a pixel in the 2D tapestry image (Redel, Fig. 4, ¶0015, “it is possible to specify a positioning of a recording arrangement, by means of which the projection images are captured, depending on which of the segmented vessels were selected.” ¶0065, “A vessel is preferably selected which runs essentially parallel with the projection plane 18 of the projection images B and has a maximal thickness in the direction of the projection plane 18. The location of the selected vessel in the projection images B is marked.”); and in response to receiving the user selection of the pixel in the 2D tapestry image, adjusting the displayed 3D medical volume to automatically navigate to the corresponding originating voxel in the 3D medical volume (Redel, ¶0069-71, ¶0071, “specifying suitable positionings of the recording arrangement 2” ¶0071, “the recording arrangement 2 is moved to the positioning specified in the step 26, preferably semi-automatically or fully automatically.”)

As to claim 33, claim 28 is incorporated and the combination of Licato, Saddi, Boskovitz, and Redel teaches means for displaying the 3D medical volume; means for receiving a user selection of a pixel in the 2D tapestry image; and means for adjusting the displayed 3D medical volume in response the user selection of the pixel in the 2D tapestry image to automatically navigate to a corresponding originating voxel in the 3D medical volume (See claim 23 for detailed analysis.).

As to claim 50, claim 42 is incorporated and the combination of Licato, Saddi, Boskovitz, and Redel teaches the operations further comprise: displaying the 3D medical volume; receiving a user selection of a pixel in the 2D tapestry image; and in (See claim 23 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613